PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,192
Filing Date: 19 Jun 2018
Appellant(s): Burkman, Wesley



__________________
Benjamin J. Coon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 102 (a1, a2) as being anticipated by Bedggood (US20190122831) and Ramezanian, et al. (US2011/0279202), incorporated by reference in Bedggood [0032].
Bedggood in fig. 16 disclosed a contactor assembly (fig. 1: 10), comprising a movable contact 18 that transitions relative to a plurality of stationary contacts (fig. 2: 24,25) back and forth between a closed position and an open position, the movable contact contacting at least one of the stationary contacts with a first contact surface (fig. 7) and then a first final contact surface (fig. 10) when the movable contact is in the closed position [0057]; a first tab (on a first end portion of 18) of the movable contact, the first .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedggood.
Bedggood disclosed a diametrically oversized aperture 27 [0055] but was silent wherein the aperture is an ellipse having a first diameter and a second diameter that is less than the first diameter, the second diameter aligned with the longitudinal axis. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ an elliptical aperture for the purpose of limiting play of the movable contact.
(2) Response to Argument
 With regards to claim 1, Appellant alleges, “the wedge shaped washer 41 (from Bedggood’s fig. 16) is not an attachment section of a moveable contact.” In response, as shown in Appellant’s fig. 3, first 108 and second 112 tabs of moveably contact 68 are not attached to “attachment section” 104.  Instead, Appellant’s moveable contact 68 is a monolithic structure.  However, Appellant’s “attachment section” 104 and Bedggood’s wedge shaped washer 41 may be deemed an attachment section considering that the central region of the movable contacts are attached to their respective plungers.  
Appellant asserts, “The wedge shaped washer 41 is not disposed between the alleged first tab and the alleged second tab. To the extent that there is some sort of an attachment section in Bedggood, it would be a region of the bridge member 18, not some separate 
 With regards to claim 2, Appellant alleges, “the initial contact surface resides in a first plane, and the final contact surface resides in a second plane that is transverse to the first plane. The rejection fails to show that different points on the domed contact pads of Bedggood reside in planes that are transverse to each other in this way.”  In response, Bedggood’s fig. 4c in conjunction with fig. 7 disclosed the “the initial contact surface resides in a first plane”, i.e., the planar contact surface (interface) formed by domed contact pad 23 and planar contact pad 26 was shown tilted relative to the horizontal.  Bedggood’s fig. 10 disclosed “the final contact surface (interface) resided in a second plane that is transverse (not parallel) to the first plane”, i.e., the contact surface is now horizontal.
With regards to claim 4, Appellant asserts, “The rejection fails to show that the first and second (final contact surfaces) of the contact pads in Bedggood are “planar” and “disposed along a plane that is tilted.”  In response, Bedggood’s fig. 4b disclosed planar contact pad surfaces 26.  In juxtaposition with fig. 9, Bedggood disclosed wherein the tabs final contact surfaces are planar.  In juxtaposition with fig. 7, Bedggood disclosed the final contact surfaces (shown in fig. 9) were disposed along a plane that was tilted about the longitudinal axis of the movable contact relative to a plane of the attachment section (planar surface of 41 in fig. 16).
With regards to claim 12, Appellant alleges, in Bedggood the alleged initial contact surface and alleged final contact surfaces are not included on respective tabs that are 
	With regards to claim 15, Appellant asserts, “The alleged initial and final contact surfaces in Bedggood are points on a dome. The rejection fails to show that the different areas of the contact pads in Bedggood are “planar” and are disposed along planes that are “transverse” to teach other.”  In response, see Examiner’s response to arguments with respect to claim 2.
With regards to claim 20, Appellant alleges, “The rejection fails to show surfaces that are planar and are disposed along planes . . . relative to a plane of the attachment section. The points on the domed contact pads in Bedggood are not planar.”  In response, see Examiner’s response to arguments with respect to claim 4.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAMON M BARRERA/Primary Examiner, Art Unit 2837                                                                                                                                                                                                         

Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837     

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                           


CARLSON, GASKEY & OLDS, P.C./Ford
400 W. MAPLE RD.
SUITE 350
BIRMINGHAM, MI 48009

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.